                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

PHARAOH SKYLAR, on behalf of himself ) Civil Action No. 3:20-cv-00408-MOC-DSC
and all others similarly situated,   )
                                     )
                       Plaintiff,    ) NOTICE OF SETTLEMENT
                                     )
        vs.                          )
                                     )
PMAB, LLC,                           )
                                     )
                       Defendant.    )
                                     )

       Notice is hereby given that the parties have reached a settlement in this case. Plaintiff

respectfully requests that this Court allow sixty (60) days within which to complete the

settlement, during which time Plaintiff requests the Court to retain jurisdiction over this matter

until fully resolved and final dismissal paperwork may be filed.

Dated: December 22, 2020.
                                             Respectfully submitted,

                                             /s/ Chris Brown
                                             Chris Brown (N.C. Bar No. 33365)
                                             Thompson Consumer Law Group, PC
                                             121 Kendlewick Dr.
                                             Cary, NC 27511
                                             Telephone: (888) 332-7252
                                             Facsimile: (866) 317-2674
                                             cbrown@ThompsonConsumerLaw.com

                                             Attorneys for Plaintiff




                                                1

       Case 3:20-cv-00408-MOC-DSC Document 9 Filed 12/22/20 Page 1 of 2
                                CERTIFICATE OF SERVICE

       I certify that on December 22, 2020, I filed the foregoing document with the Court using

CM/ECF, which will send notification of such filing to all counsel of record.


                                             /s/ Chris Brown
                                             Chris Brown




                                                2

      Case 3:20-cv-00408-MOC-DSC Document 9 Filed 12/22/20 Page 2 of 2
